DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
1.	The response filed 07/23/20222 has been entered and made off record.

Response to Arguments
2.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).  Examiner's response to the presented arguments follows below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayshi [US Pub. No.: 2019/0158801 A1] in view of Hanamoto [US Pub. No.: 2018/0182114 A1].
Re. Claim 1, Matsubayshi discloses:
An information-processing apparatus [Fig.1 el 20 information processing unit] comprising: one generate based on the key frame specified, camera path information that represents changes in a position of a virtual viewpoint and a view direction from the virtual viewpoint that represents a viewpoint of a virtual viewpoint image generated based on images captured by imaging apparatuses [an obtaining unit configured to obtain virtual camera path information related to a movement path of a virtual viewpoint related to a virtual viewpoint video image generated based on a plurality of shot images obtained by shooting a shooting target area with a plurality of cameras |0006]; 
and provides another apparatus with the camera path information that is generated [Fig.1 el 6 Camera Path list provides path information to the display unit].
Matsubayshi does not distinctly disclose:
or more memories that store a set of instructions: one or more processors that are in communication with the one or more memories, the one or more processors executing the instructions to cause the information-processing apparatus to: specify a key frame of a moving image;
However in the same field of endeavor Hanamoto discloses:
or more memories that store a set of instructions: one or more processors that are in communication with the one or more memories, the one or more processors executing the instructions to cause the information-processing apparatus to: specify a key frame of a moving image [Target frame of interest is specified and used on the virtual cameral path set at step 605 |0044];
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Matsubayshi with Hanamoto in view of to determine camera path based on a target image or frame of interest [0045].

Re. Claim 2, Matsubayshi discloses:
wherein the camera path information contains the position and the posture of the virtual viewpoint at every predetermined time [the camera path editing unit 4 edits the camera path data by performing setting and adjustment for the position and visual field of the virtual camera based on the operation input from the operation unit 1, with respect to each of frames from the start time to the end time of a moving image scene |0027].

Re. Claim 3, Matsubayshi discloses:
wherein the camera path information starts generating in response to reception of a user operation related to start of generation of the camera path information [The camera path image generation parameter setting unit 10 sets the camera path image generation parameter based on the operation input from the user via the operation unit 1 | 0031].

Re. Claim 4, Matsubayshi discloses:
further causing the information-processing apparatus to: operates the position and the posture of the virtual viewpoint [The camera path image generation parameter includes parameters corresponding to a position and visual field looking down on the camera path, and display/non-display, color, shape, display interval and the like of an object to be drawn in the camera path image|0031], 
wherein the camera path information is generated in response to an operation of the operation means during a period from reception of a user operation related to start of generation of the camera path information to reception of a user operation related to end of generation of the camera path information [the camera path editing unit 4 edits the camera path data by performing setting and adjustment for the position and visual field of the virtual camera based on the operation input from the user, with respect to each of frames from the start time to the end time of a moving image scene |0027].

Re. Claim 5, Matsubayshi discloses:
wherein the camera path information is provided to the other apparatus in response to reception of a user operation related to provision of the camera path information [the operation of setting or changing the position and visual field of the virtual looking-down camera is performed from the user via the operation unit 1, the camera path image generation parameter setting unit 10 sets or changes the parameters of the position and visual field looking down on the virtual camera, based on the position and visual field of the virtual looking-down camera |0033].

Re. Claim 6, This claim is interpreted and rejected for the same reason set for in claim 1.

Re. Claim 7, This claim is interpreted and rejected for the same reason set for in claim 2.

Re. Claim 8, Matsubayshi discloses:
further causing the information-processing apparatus to: acquires material data from holds the material data that is used for generating the virtual viewpoint image [The three-dimensional object storing unit 2 stores data (modeling data, texture data, layout data) related to three-dimensional objects arranged on a three-dimensional plane in association with the passage of time. Wherein the texture data and modeling data is interpreted as being equivalent to material data as described in applicants specification | 0025], wherein the virtual viewpoint image is generated based on the camera path information that is acquired by using the material data that is acquired [setting or changing of the parameters corresponding to the display/non-display, color, shape, display interval and the like of the object is performed by displaying a parameter operation screen for these parameters on the screen of the displaying unit 11 and causing the user to perform the operation input via the parameter operation screen |0025,0067].

Re. Claim 9, Matsubayshi discloses:
wherein the material data includes three-dimensional shape data of an object and texture data of the object [The three-dimensional object storing unit 2 stores data (modeling data, texture data, layout data) related to three-dimensional objects arranged on a three-dimensional plane in association with the passage of time. Interpreted as equivalent to material data |0025].

Re. Claim 10, Matsubayshi discloses:
wherein the camera path information is acquired from the other apparatus in response to reception of a user operation related to acquisition of the camera path information [the user can efficiently find the desired camera path by looking at the camera path images to narrow down the candidates and then playing back the free viewpoint video images |0082].

Re. Claim 11, This claim is interpreted and rejected for the same reason set for in claim 1.

Re. Claim 12, This claim is interpreted and rejected for the same reason set for in claim 6.

Re. Claim 13, This claim is interpreted and rejected for the same reason set for in claim 1.

Re. Claim 14, This claim is interpreted and rejected for the same reason set for in claim 6. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488